On Petition for a Rehearing.
Franklin, C.
— Appellants, in their petition and brief for a rehearing, insist that this court, in the former opinion, held that Walls was released from the note by Lane’s release, and .that the finding, including attorney fees, was excessive, the mortgage not providing for attorney fees; and that a new trial ought to have been granted; that the judgment ought to be reversed for refusing to grant a new trial for that reason.
Appellants are mistaken about the court holding that Walls was released from the note by Lane’s release. The opinion expressly says that “We do not see that these questions are well presented. Appellee has assigned no cross errors ; appellant Lane has declined to unite in, the appeal, and we do not see that Walls has any right to complain, no personal judgment having been rendered against him on the *437note.” The question as to Walls’ release on the note is not presented or decided.
Filed Nov. 24, 1883.
Appellants further insist that Lane was a party to the appeal, and that errors were assigned upon the cross complaints against Lane; that he was notified, and was properly in court; and that these specifications of error ought to be decided. True, Lane is made a party to the appeal; and in each of the assignments of error his name appears as one of the appellants. It nowhere appears as an appellee. He declined to • join in the appeal, and that certainly took him out of this court. As an appellant he had the right to go out, and his co-appellants had no power to hold him in against his wish.
There is no error in the former opinion in respect to the matters complained of. The petition for a rehearing ought to be overruled.
Per Curiam. — The petition for a rehearing is overruled at appellant’s costs. -